Citation Nr: 0909765	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-12 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of left knee traumatic arthritis with 
limitation of motion, currently rated 10 percent disabling.

2.  Evaluation of left knee instability, currently rated 10 
percent disabling, from June 26, 2006.

3.  Entitlement to a separate evaluation for left knee 
instability, prior to June 26, 2006.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims were 
previously before the Board and remanded in May 2008.


FINDINGS OF FACT

1.  The Veteran's left knee is characterized by flexion 
limited to 85 degrees, with no additional functional 
impairment.

2.  The Veteran's left knee is characterized by mild 
instability from August 19, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee traumatic arthritis with limitation of motion 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.59, 4.71a, Diagnostic Code 5260 (2008).

2.  An effective date of August 19, 2004, is assigned for the 
grant of entitlement to a 10 percent evaluation for left knee 
instability.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee instability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in October 2004 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.

With regard to the Veteran's rating claims, they are all 
appeals of an initial grant of service connection and 
assignment of evaluation.  Where the original claim has been 
substantiated and the appellant disagrees with the initial 
rating assigned, the VCAA requires no additional notice.  
Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).

Proper VCAA notice was provided prior to the March 2005 
initial adjudication of the Veteran's claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  In the 
Board's remand, the RO was asked to clarify the Veteran's 
desired representation.  The RO requested this information 
from the Veteran in a May 2008 letter.  However, the Veteran 
never responded.  Therefore, since there is no Appointment of 
Accredited Representative of record signed by the Veteran, it 
has been determined that he does not have a representative.  
Furthermore, the RO requested in the May 2008 letter for the 
Veteran to provide the correct address for his private 
medical records.  The Veteran did not respond.  The Board 
finds that all necessary development has been conducted by 
the RO.  Therefore, the Board is satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  The Veteran has not contended 
that any evidence relative to the issue decided herein is 
absent from the record.  The examination afforded to the 
Veteran in June 2006 is adequate.  It was conducted by a 
medical professional, who solicited history and 
symptomatology from the Veteran.  The examiner conducted a 
thorough examination and provided conclusions based upon the 
information obtained.  Nieves-Rodriguez v. Peake, 22 Vet. App 
295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

The Veteran's 10 percent disability evaluation for traumatic 
arthritis with limitation of motion contemplates 
periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59.  In order to warrant an increased 
evaluation, the evidence must show the Veteran's left knee 
demonstrates the functional equivalent of flexion limited to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Veteran's left knee instability is rated 10 percent 
disabling from June 26, 2006.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 45 degrees 
is rated 10 percent disabling; flexion of the leg limited to 
30 degrees is rated 20 percent disabling; and flexion of the 
leg limited to 15 degrees is rated 30 percent disabling.  38 
C.F.R. § 4.71a.

The Board must determine whether the evidence supports a 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claims, in which case, they must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In January 2004, the Veteran was seen at a private facility 
due to a left knee anterior cruciate ligament tear.

In February 2004, his range of motion was from 0 to 130 
degrees.

February and April 2004 records show the Veteran was 
recovering from surgery in January 2004.  No varus or valgus 
laxity was noted.

In January 2005, the Veteran underwent VA examination.  He 
complained of some popping.  He did light running but 
complained of pain and swelling afterwards.  He used a brace 
during exercise and avoided heavy exercise.  The Veteran 
denied increased limitation with repetitive motion and flare-
ups.  He did not miss work for his knee.  On examination, the 
Veteran had joint line tenderness.  The examiner did not 
detect any effusion.  He could flex the knee to 85 degrees 
and had 0 degrees of extension.  The cruciates and 
collaterals appeared to be intact.  He had about a .5 
centimeter opening of the medial compartment on stressing the 
knee.  The impression was anterior cruciate ligament tear of 
the left knee, degenerative arthritis of the left knee, and 
chronic pain of the left knee secondary to degenerative 
arthritis and anterior cruciate ligament repair.

In a November 2005 written statement, the Veteran indicated 
that he wore a brace for stability.

In June 2006, the Veteran underwent VA examination.  Pain was 
constant and increased with activity.  He wore a sleeve on 
his knee with heavy activity.  On examination, range of 
motion was 0 to 100 degrees with pain ending at 110 degrees.  
There was inferior and medial tenderness.  There was mild 
laxity with valgus compression and moderate crepitus with 
flexion.  The impression was traumatic arthritis of the left 
knee with associated degenerative change with status 
postoperative repair and moderate disability with 
progression.  He had pain after driving 45 minutes, walking 
four blocks, climbing stairs, or standing over ten minutes.  
There was no additional limitation following repetitive use 
or during flare-ups.  There was mild instability of the left 
knee.


Limitation of Motion

The current 10 percent evaluation is consistent with 
periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59.  It is also consistent with limitation of 
flexion to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  In order to warrant a higher evaluation, there must be 
the functional equivalent of limitation of flexion to 30 
degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for limitation of motion 
of the left knee is not warranted under the criteria of 
Diagnostic Code 5260.  Specifically, the evidence shows the 
Veteran's left knee was never functionally limited to 30 
degrees or less.  Examination revealed flexion limited to 85 
degrees.  Furthermore, the Veteran denied any additional 
impairment due to repetitive use or flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As such, a higher evaluation 
is not warranted under Diagnostic Code 5260.

While a Veteran may be separately rated for limitation of 
flexion and limitation of extension of the same knee, the 
evidence shows the Veteran has normal extension of his left 
knee.  Therefore, evaluation under Diagnostic Code 5261 is 
not warranted.  See VAOPGCPREC 09-04 (separate ratings may be 
granted based on limitation of flexion (Diagnostic Code 5260) 
and limitation of extension (Diagnostic Code 5261) of the 
same knee joint).

The Board has considered the Veteran's descriptions of his 
functional impairment, to include reports of pain, swelling, 
and an inability to stand for long periods.  However, nothing 
in the lay or medical evidence suggests that flexion is 
functionally limited to 30 degrees or that there is a 
compensable degree of limitation of extension.  To this 
extent, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.


Instability

With regard to instability, the RO assigned a 10 percent 
disability evaluation under Diagnostic Code 5257, effective 
June 26, 2006.  This was the date of a VA examination that 
showed the Veteran had mild instability of the left knee with 
valgus compression.  However, the Veteran reported that he 
wore a brace for stability beginning in a November 2005 
written statement and indicated during his January 2005 VA 
examination that he wore a brace during exercise.  The Board 
is ever mindful of the medical history, to include the fact 
that the 2004 operative procedure was because of a cruciate 
ligament tear.  Furthermore, there was a .5 centimeter 
opening of the medial compartment on stressing the knee (the 
importance of which was not explained).  

Based upon the reports of the need for a brace, the 
unexplained finding upon stressing the knee, and the reason 
for the 2004 operation, the Board finds that the Veteran is 
entitled to a 10 percent evaluation for instability from the 
date of his claim, August 19, 2004.  The Board believes that 
the Veteran did not become disabled on the date of his 
examination.  As noted, the Veteran described using a brace 
during his first VA examination in January 2005 and 
specifically stated that it was for stability in November 
2005.  Therefore, an effective date of August 19, 2004, is 
awarded for the Veteran's mild instability of the left knee.  
This is the date of the Veteran's claim.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

An evaluation in excess of 10 percent for instability of the 
left knee is not warranted.  The VA examiner described only 
mild laxity in June 2006, and the Veteran has not described 
instability that could be characterized as more than mild.  
Therefore, an evaluation in excess of 10 percent for 
instability of the left knee is denied.

The Board acknowledges that the Veteran underwent surgery on 
his left knee in January 2004.  However, there is no lay or 
medical evidence of a disabling scar. The January 2005 VA 
examination reported noted the scars were all healed.  
Therefore, additional evaluation is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed, and a uniform evaluation is warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  However, the evidence shows the 
Veteran's left knee disability has resulted in no 
hospitalization since service.  In addition, the evidence 
shows it had no more impact on his employment than is 
contemplated by the disability evaluations assigned.  He 
denied any impact in January 2005 and reported an effect on 
his employment in June 2006 that is consistent with his 
current evaluations.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996.


ORDER

An evaluation in excess of 10 percent for left knee traumatic 
arthritis with limitation of motion is denied.

An effective date of August 19, 2004, is assigned for the 10 
percent evaluation for left knee instability, subject to the 
laws and regulations governing the payment of VA benefits.

An evaluation in excess of 10 percent for left knee 
instability is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


